Citation Nr: 0334306	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Charles O. Barto, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda R. Blackmon, Counsel


REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Send a development letter asking 
the veteran to give a comprehensive 
statement regarding his/her alleged 
stressors.  Ask the veteran to provide a 
comprehensive written statement concerning 
as much detail as possible regarding the 
stressful events to which he alleges he was 
exposed to in service, which led to the 
onset of his PTSD, including the date, 
place, and unit to which he was assigned at 
the time, as well as the circumstances of 
each of the following incidents (as noted in 
statements and/or testimony currently on 
file): 
(1)	being subject to rocket and mortar 
attacks including the specific attack in 
which a friend was killed in close 
proximity to him. 
(2)	dead bodies of enemy infiltrators lined 
up and tagged. 
(3)	witnessing the death of a combat 
soldier under attack on Hill 101 during 
the off-loading of supplies from a 
supporting helicopter. 
(4)	participation in a firefight with Viet 
Cong at the back gate of his base. 
(5)	the incident in which he was driving a 
truck that struck another vehicle 
occupied by Viet Cong, resulting in their 
death and/or capture. 
(6)	the incident in which he sustained a 
bullet wound in the right leg; in which 
he "took a grenade". 
(7)	the incident during which he captured 
two Viet Cong.

 Each of the seven incidents listed above 
should be fully described with the 
approximate (beginning and ending) dates 
within a 60-day time period, the type (i.e., 
combat or non-combat) and location of the 
incidents, the unit assignment at the time, 
the full name and rank of any person 
present, wounded or killed, detailed 
description of events, and any other 
identifying information.

The veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as specific 
as possible because without such details 
adequate research for verifying information 
cannot be conducted.  He must also be 
advised to obtain and submit any verifying 
data (in addition to that submitted by his 
attorney and already on file) from 
individuals who might have knowledge of the 
in-service stressors, which the veteran 
claims led to the onset of his PTSD, such as 
statements from fellow servicemen who may 
have witnessed the in-service events.  

2.  If the veteran does not responds, or if 
he responds with a written statement 
documenting that he has no additional 
information, contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of the 
above alleged stressors identified by the 
veteran Provide USASCRUR with copies of any 
personnel records obtained showing service 
dates, duties, and units of assignment.  The 
veteran's units of assignment were the 273rd 
Assault and Support Helicopter Company (Hvy) 
(December 21, 1967 to July 17, 1968) with 
possible location at Long Binh and/or Vung 
Tau AAF, Republic of Viet Nam and the 205th 
Assault Support Helicopter (July 18, 1968 to 
November 18, 1968) with possible location at 
Phu Loi AAF, Republic of Viet Nam.

3.  Contact the National Personnel Records 
Center (NPRC) and obtain a complete set of 
the veteran's official military personnel 
records to include copies of his enlisted 
efficiency reports, if available, and all 
records relied upon by the United States 
Army Discharge Review Board in awarding the 
veteran an upgraded discharge in May 1978. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





